Citation Nr: 0821025	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  99-03 980	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for a major depressive 
disorder, currently evaluated as 50% disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1969 to March 
1974.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 1998 rating action that 
denied a rating in excess for 10% for the veteran's 
psychiatric disorder.  

In May 1999, the veteran testified at a hearing before a 
hearing officer at the RO.  In July 2000, the veteran 
testified at a Board hearing before the undersigned Veterans 
Law Judge at the RO.

By decisions of December 2000 and February 2005, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.   

By rating action of January 2006, the RO increased the rating 
of the veteran's major depressive disorder from 10% to 50%; 
the matter of a rating in excess of 50% remained for 
appellate consideration.  

By decision of December 2006, the Board denied a rating in 
excess of 50% for a major depressive disorder.  The veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (Court).  By August 2007 Order, the Court vacated the 
December 2006 Board decision and remanded the matter to the 
Board for compliance with instructions contained in a July 
2007 Joint Motion for Remand of the appellant and the VA 
Secretary.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) include enhanced duties to 
notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's August 
2007 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.

In October 2006 written argument, the veteran's 
representative stated that the veteran's psychiatric 
disability had worsened since the last August 2005 VA 
examination, and requested a new VA examination.  Where the 
record does not adequately reveal the current state of a 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule a re-examination whenever evidence 
indicates that there has been a material change in a 
disability or that the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2007); see Proscelle v. Derwinski,   2 
Vet. App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  In this case, the duty to assist 
requires that the appellant be afforded another VA 
psychiatric examination to evaluate the current level of 
disability caused by his major depressive disorder because 
lay statements indicate that there has been a material change 
in his condition since the August 2005 VA examination.  Under 
the circumstances, the Board finds that this case must be 
remanded to the RO to obtain a new VA psychiatric examination 
to resolve the increased rating issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
psychiatrist to determine the degree of 
severity of his major depressive 
disorder.  The entire claims folder must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include 
psychological testing, if deemed 
appropriate) should be accomplished, and 
all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.  

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control, and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The doctor should also 
(a) render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) score, 
and an explanation of what the score 
means; and (b) provide an assessment as 
to the effect of the veteran's service-
connected psychiatric disability upon his 
employability. 

The examiner must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
5.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

